DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (European Patent App No. 17159771.9).

Information Disclosure Statement
The Information Disclosure Statement filed on September 3, 2019 has been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18 and 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
*Note: A mirror (18) is described on Page 12, lines 23-24 of the specification as if it were intended to be shown in Figure 1.  A second image sensor (34) is described on Page 18, lines 1-2 of the specification as if it were intended to be shown in Figure 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 94.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 94 is included in Figure 7 but not described anywhere in the specification.  The examiner believes the applicant intended for this to be reference character 34 instead, and represent the second image sensor (page 18, lines 1-2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
The abstract exceeds the 50 to 150 words limit (~184 words in length).  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Line 2: “camera based” should be changed to “camera-based”.
Line 3: “which the” should be changed to “which of the”.
Claims 5 and 6 are objected to because of the following informalities:
In earlier claims and claim 7, which depends from claim 5, “photoplethysmography” is fully written out instead of being shortened to its acronym, PPG (as indicated on page 8, line 6 of the specification).  The examiner would appreciate consistency throughout the claim set as to avoid any confusion of whether or not “photoplethysmography” and “PPG” are directed towards the same meaning.
Claim 14 is objected to because of the following informalities:
Line 12: “that arranged” should be changed to “that is arranged”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 invokes 35 U.S.C. 112(f) as “program code means for causing a computing device to carry out the steps of the method as claimed in claim 14 when said computer program is carried out of the computing device” meets each of the three prongs included in the three-prong test.   In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.  Please see MPEP 2181 (B)(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hand of the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the user’s pulse rate and respiration rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the pulse transit time" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the blood pressure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the remotely operating sensing unit is arranged to detect” in lines 1-2.  This claim limitation renders the claim indefinite as it is unclear what the remotely operating sensing unit has been arranged to detect.
Claim 3the visible range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the non-visible range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the hand of the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "performing a personal care procedure with the personal care appliance" in lines 17-18, whereas performing a personal care operation with the personal care appliance was already introduced in claim 14 (line 15).  It is unclear whether applicant is intending to claim same or a different limitation.  Consider changing to “performing the personal care procedure (or operation) with the personal care appliance”.	
Claim 15 limitation “program code means for causing a computing device to carry out the steps of the method as claimed in claim 14” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a clear algorithm or provide an explanation of appropriate programming for performing the claimed functions of the program code that is disclosed in claim 15.  Page 18, line 25 – Page 19, line 32 and Figure 8 of the disclosure lay out the method steps of claim 14.  However, there is no clear algorithm or explanation of appropriate programming to explain how the program performs the method steps of claim 14.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Raskin (U.S PGPUB No. 2014/0121540).
Regarding claim 1, Raskin teaches (Figure 1B) a system for monitoring a state of well-being of an individual (paragraph [0003]), the system comprising: (Figures 1A-1B, elements 120, 170, 190) two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 140, 170, 177) a remotely operating sensing unit comprising at least one image sensor arranged to remotely monitor a skin portion of a head region of a user (paragraph [0023]), and (Figure 1B, element 190) a close-up sensing unit provided at a hand-held personal care appliance (paragraphs [0027] – The optical sensor 120 may interface with any other component, system, or service, [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server), (Figure 1B, element 190) the close-up sensing unit being arranged to monitor a physiological signal of the user through a contact with the hand of the user (paragraphs [0027], [0058]-[0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor), and (Figures 1A-1B, element 175 – processor, e.g. a control unit, 177) a control unit arranged to process first sensor data provided by the remotely operating sensing unit and second sensor data provided by the close-up sensing unit, wherein the control unit is arranged to process, based on the processed first sensor data and second sensor data, at least one well-being parameter (paragraphs [0019], [0023]), (Figures 1A-1B) wherein the control unit is arranged to provide, based on the at least one processed parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]), and (Figure 1B, element 190) wherein the system is operable while performing a personal care procedure with the personal care appliance (paragraphs [0027], [0058]-[0059]).
Regarding claim 2, Raskin teaches the system as claimed in claim 1, (Figures 1A-1B, elements 120, 140, 170 – camera, 177; Figure 4C, elements 450, 455, 460, 465) wherein the remotely operating sensing unit is a camera based remote PPG sensing unit that is arranged to obtain signals based on which the user's pulse rate and respiration rate is detected (paragraphs [0023], [0066]-[0067]), (Figure 1B, element 190; Figure 8, element 893) wherein the close-up sensing unit is a contact PPG sensing unit (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102]), (Figures 1A-1B, elements 120, 140, 170, 177, 190) wherein the remotely operating sensing unit and the close-up sensing unit are arranged to monitor two distinct and remote body regions of the user (paragraph [0023], [0027], [0058]-[0059]), (Figure 4C, element 400c) wherein the control unit is arranged to calculate the pulse transit time based on PPG information obtained from the two body regions (paragraph [0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.), (Figure 4C, element 400c) and to calculate the blood pressure based on the pulse transit time (paragraph [0067]).
Regarding claim 3, Raskin teaches the system as claimed in claim 1, (Figure 1C, element 199, 158) wherein the remotely operating sensing unit is arranged to detect and the control unit is arranged to process image data in the visible range and in the non-visible range (paragraphs [0047] and [0049] – Other frequencies and wavelengths are possible, including those outside visible spectrum).
Regarding claim 4, Raskin teaches the system as claimed in claim 1, (Figure 1B, element 112f, 120, and 170) wherein the remotely operating sensing unit is arranged to monitor a face portion of the user (paragraph [0019]).
Regarding claim 5, Raskin teaches the system as claimed in claim 1, (Figures 1A-1B, elements 120, 140, 170, 177; Figure 4C, elements 450, 455, 460, 465) wherein the remotely operating sensing unit is arranged as a remote photoplethysmography sensing unit (paragraphs [0023], [0066]-[0067]), and (Figure 1B, element 190; Figure 8, element 893) wherein the close-up sensing unit is arranged as a contact photoplethysmography sensing unit (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102]).
Regarding claim 6, Raskin teaches the system as claimed in claim 5, (Figure 1A-1B, element 100, 112i, 112f, 114, 120, 170) wherein the control unit is arranged to process photoplethysmography information obtained from different body regions of the user (paragraph [0026] – The image 112i preferably includes and is focused on the face 112f of the user 114, though the image may be of any other portion of the user 114).
Regarding claim 10, Raskin teaches the system as claimed in claim 1, (Figure 1B, element 175) wherein the control unit is arranged to process a set of stress level indicative parameters (paragraph [0034]), (Figure 1B, element 175) to perform a threshold analysis for the set of parameters (paragraph [0034]), and (Figure 1B, element 175) to determine, based thereon, a current stress level of the user (paragraph [0034]).
Regarding claim 11, Raskin teaches the system as claimed in claim 1, wherein (Figure 1A-1B, elements 100, 120, 130 – mirror, i.e. mirrored external surface, 170) the 
Regarding claim 12, Raskin teaches the system as claimed in claim 11, wherein (Figures 1A-1B, elements 100, 120) the remotely operating sensing unit is provided with or operatively coupled to at least one illumination source that is operable to illuminate the monitored head portion of the user (paragraph [0027], lines 14-28).
Regarding claim 13, Raskin teaches the system as claimed in claim 1, wherein the hand-held personal care appliance is one of a grooming appliance, a dental care appliance, a massage appliance, and a skin care appliance (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0093] – Physiological parameters are being assessed at the time of the day when the user brushes their hair and teeth).
Regarding claim 14, Raskin teaches (Figure 1B) a method of monitoring a state of well-being of an individual (paragraph [0003]), the method comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 170, 190) providing two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120, 140, 170, 177) providing a remotely operating sensing unit that comprises at least one image sensor arranged to remotely monitor a skin portion of a head region of a user (paragraph [0023]), (Figure 1B, element 190) providing a hand-held personal care appliance that is equipped with a close-up sensing unit that is arranged to monitor a physiological signal of the user through a contact with the hand of the user (paragraphs [0027] – The optical sensor 120 may interface with any other component, system, or service, paragraph [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server, paragraph [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor), (Figures 1A-1B, element 175 – processor, e.g. control unit, 177) providing a control unit that arranged to process first sensor data provided by the remotely operating sensing unit and second sensor data provided by the close-up sensing unit (paragraphs [0019], [0023]), (Figure 1B, element 190) performing a personal care operation with the personal care appliance (paragraphs [0027], [0058]-[0059]), (Figures 1A-1B, element 175, 177) processing, based on the processed first sensor data and second sensor data, at least one well-being parameter while performing a personal care procedure with the personal care appliance (paragraphs [0019], [0023]), and (Figures 1A-1B) calculating, based on the at least one processed parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]).
Regarding claim 15, Raskin teaches a computer program, comprising program code means for causing a computing device to carry out the steps of the method as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (U.S PGPUB No. 2014/0121540) in view of Tvieli, et al. (U.S PGPUB No. 2020/0085312).
Regarding claims 7-8, Raskin teaches the system as claimed in claim 5 (as indicated hereinabove), (Figure 4C, element 400c) wherein the remotely operating sensing unit is arranged to detect a first PPG signal based on which a pulse rate and a respiration rate is obtained (paragraphs [0066]-[0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.).  Raskin does not teach the limitation of instant claim 7, that is wherein the close-up sensing unit is arranged to detect a second PPG signal based on which a blood pressure parameter is obtained.  Raskin also does not teach the limitation of instant claim 8, that is wherein the control unit is arranged to detect and analyze differences between characteristics of the first PPG signal and the second PPG signal.
Tvieli teaches systems and methods for detecting a physiological response using different types of photoplethysmography sensors (abstract).  Tvieli also teaches the utilization of a head-mounted contact photoplethysmogram device (PPG device) to obtain a signal (PPG signal), which can be used to improve detection of physiological responses based on iPPG signals (paragraph [0014]).  Tvieli also explains that unlike PPG devices, iPPG does not require contact with the skin and is obtained by a non-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raskin’s physiological monitoring system with the teachings of Tvieli’s physiological monitoring system.  Raskin and Tvieli both teach a system containing a remotely operating sensing unit and a close-up sensing unit.  One of ordinary skill in the art would recognize the opportunity to implement Tvieli’s teachings of detecting blood pressure with a close-up sensing unit into Raskin’s system because Raskin teaches a close-up sensing unit that may be any other form, include any other sensor, and function in any other way.  One of ordinary skill in the art would want to implement Tvieli’s teaching of detecting blood pressure because Raskin’s system is already capable of identifying fluctuations in the amount of blood in a portion of the body and for calculating pulse wave rate.  One of 
Regarding claim 9, Raskin, in view of Tvieli, renders obvious the systems as claimed in claim 7, (Figure 1C, elements 111a, 111b, 112f, 154; Figure 4C) wherein the first PPG signal involves a 2D PPG distribution (paragraphs [0047], [0066]), and wherein (Figure 1C, element 156) the control unit is arranged to detect spatial discrepancies in the first PPG signal (paragraph [0047], lines 25-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Raskin’s system for monitoring physiological parameters.  Raskin’s system includes a surface detector that is capable of detecting a forehead portion and cheek portions of a user’s face.  Raskin’s system also includes a feature filter that may identify features such as eyes, nose, and mouth to filter out related data associated with pixels representing those features.  Therefore, claim 9 is unpatentable over Raskin and Tivieli, et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horseman (U.S PGPUB No. 2019/0090816) teaches systems, computer medium, and computer-implemented methods for sensing health characteristics of a user at his/her chair for work employees.  Banet, et al. (U.S PGPUB No. 2017/0188885) teaches a stand-on physiological sensor (e.g. floor mat) that .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792